              Case 6:20-bk-00013-KJ       Doc 12       Filed 02/12/20   Page 1 of 31




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
                                   www.flmb.uscourts.gov

IN RE:                                           Case No. 6:20-bk-00013-KJ
Vernor Lee Toland                                Chapter 7

          Debtor.                            /


                    MOTION FOR RELIEF FROM THE AUTOMATIC STAY
                    (RE: 5089 SOUTHLAWN AVENUE, ORLANDO, FL 32811)

                             NOTICE OF OPPORTUNITY TO
                          OBJECT AND REQUEST FOR HEARING

       Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this
paper without further notice or hearing unless a party in interest files a response within
twenty-one (21) days from the date set forth on the attached proof of service, plus an
additional three days for service if any party was served by U.S. Mail.

        If you object to the relief requested in this paper, you must file a response with the
Clerk of the Court at George C. Young Federal Courthouse, 400 W. Washington Street,
Suite 5100, Orlando, FL 32801, and serve a copy on the movant's attorney, Elizabeth
Eckhart, c/o SHAPIRO, FISHMAN & GACHÉ, 4630 WOODLAND CORPORATE
BLVD., SUITE 100, TAMPA, FL 33614, and any other appropriate person's within the
time allowed. If you file and serve a response within the time permitted, the Court will
either schedule and notify you of a hearing or consider the response and grant or deny the
relief requested without a hearing.

       If you do not file a response within the time permitted, the Court will consider that
you do not oppose the relief requested in the paper, will proceed to consider the paper
without further notice or hearing, and may grant the relief requested.

          COMES NOW, Truist Bank, successor by merger to SunTrust Bank, by and through its

undersigned attorney, and moves the Court for an Order Granting Relief from the Automatic

Stay pursuant to 11 USC 362(d)(1) and 11 USC 362(d)(2)(A) and in support thereof would

show:

     1.         That Debtor filed this case on January 2, 2020.
               Case 6:20-bk-00013-KJ        Doc 12     Filed 02/12/20     Page 2 of 31




     2.          This is a motion pursuant to Bankruptcy Rule 4001(a) for relief from the

automatic stay provisions of Section 362(a) of the Bankruptcy Code.

     3.          Truist Bank, successor by merger to SunTrust Bank, is a secured creditor by virtue

of a promissory note and mortgage on real property. Said real property has the following legal

description: Lot 407, Millennia park phase 3, according to the map or plat thereof, as recorded in

plat book 81, page(s) 62 through 65, inclusive, of the public records of Orange County, Florida.

The note and mortgage are attached hereto as Exhibit "A."

     4.          The aforementioned documents give the secured creditor, Truist Bank, successor

by merger to SunTrust Bank, a first mortgage position on the property known as: 5089 Southlawn

Avenue, Orlando, FL 32811.

     5.          That payments due pursuant to the aforementioned note and mortgage have been

in default since the payment due on March 1, 2019, and all payments thereafter.

     6.          The Debtor is indebted to the secured creditor in the approximate amount

$464,678.41 as of February 7, 2020.

     7.          The Orange County Property Appraiser shows a just market value of the property

at $361,550.00. A copy of the evidence of value is attached hereto and made a part hereof as

Exhibit "B”.

     8.          The Debtor failed to adequately protect the interest of the secured creditor.

     9.          There is no equity in the property.

    10.           Truist Bank, successor by merger to SunTrust Bank, is prohibited from instituting

and /or completing a foreclosure action in the State Court because of the pendency of this

Bankruptcy action, and that in the absence of the court's Order allowing the secured creditor,
            Case 6:20-bk-00013-KJ          Doc 12     Filed 02/12/20   Page 3 of 31




Truist Bank, successor by merger to SunTrust Bank, to proceed with the Foreclosure action, the

secured creditor's security will be significantly jeopardized.

       WHEREFORE, Truist Bank, successor by merger to SunTrust Bank, moves this Honorable

Court for an Order Granting Relief from the Automatic Stay or for such other relief as this Court

deems just and proper.




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Motion for Relief from the
Automatic Stay and Notice of Opportunity to Object and for Hearing has been sent to the
following on this 12th day of February, 2020.

Vernor Lee Toland, 11491 Solaya Way, Apt. 304, Orlando, FL 32821
Stephen R Caplan, Caplan & Associates PA, 31 N Hyer Avenue, Orlando, FL 32801
Lori Patton, P.O Box 520547, Longwood, FL 32752
United States Trustee, 400 West Washington Street, Suite 1100, Orlando, FL 32801



                                              /s/Elizabeth Eckhart
                                              Elizabeth Eckhart
                                              FL Bar # 0048958
                                              Shapiro, Fishman & Gaché, LLP
                                              Attorney for Secured Creditor
                                              4630 Woodland Corporate Blvd.
                                              Suite 100
                                              Tampa, FL 33614
                                              Telephone: 813-319-5278
                                              Fax: (813) 880-8800
                                              E-mail: eeckhart@logs.com
19-320615
Case 6:20-bk-00013-KJ   Doc 12   Filed 02/12/20   Page 4 of 31


                    EXHIBIT A
Case 6:20-bk-00013-KJ   Doc 12   Filed 02/12/20   Page 5 of 31
Case 6:20-bk-00013-KJ   Doc 12   Filed 02/12/20   Page 6 of 31
Case 6:20-bk-00013-KJ   Doc 12   Filed 02/12/20   Page 7 of 31
Case 6:20-bk-00013-KJ   Doc 12   Filed 02/12/20   Page 8 of 31
Case 6:20-bk-00013-KJ   Doc 12   Filed 02/12/20   Page 9 of 31
Case 6:20-bk-00013-KJ   Doc 12   Filed 02/12/20   Page 10 of 31
Case 6:20-bk-00013-KJ   Doc 12   Filed 02/12/20   Page 11 of 31
Case 6:20-bk-00013-KJ   Doc 12   Filed 02/12/20   Page 12 of 31
Case 6:20-bk-00013-KJ   Doc 12   Filed 02/12/20   Page 13 of 31
Case 6:20-bk-00013-KJ   Doc 12   Filed 02/12/20   Page 14 of 31
Case 6:20-bk-00013-KJ   Doc 12   Filed 02/12/20   Page 15 of 31
Case 6:20-bk-00013-KJ   Doc 12   Filed 02/12/20   Page 16 of 31
Case 6:20-bk-00013-KJ   Doc 12   Filed 02/12/20   Page 17 of 31
Case 6:20-bk-00013-KJ   Doc 12   Filed 02/12/20   Page 18 of 31
Case 6:20-bk-00013-KJ   Doc 12   Filed 02/12/20   Page 19 of 31
Case 6:20-bk-00013-KJ   Doc 12   Filed 02/12/20   Page 20 of 31
Case 6:20-bk-00013-KJ   Doc 12   Filed 02/12/20   Page 21 of 31
Case 6:20-bk-00013-KJ   Doc 12   Filed 02/12/20   Page 22 of 31
Case 6:20-bk-00013-KJ   Doc 12   Filed 02/12/20   Page 23 of 31
Case 6:20-bk-00013-KJ   Doc 12   Filed 02/12/20   Page 24 of 31
Case 6:20-bk-00013-KJ   Doc 12   Filed 02/12/20   Page 25 of 31
Case 6:20-bk-00013-KJ   Doc 12   Filed 02/12/20   Page 26 of 31
Case 6:20-bk-00013-KJ    Doc 12   Filed 02/12/20   Page 27 of 31
                        EXHIBIT B
Case 6:20-bk-00013-KJ   Doc 12   Filed 02/12/20   Page 28 of 31
Case 6:20-bk-00013-KJ   Doc 12   Filed 02/12/20   Page 29 of 31
Case 6:20-bk-00013-KJ   Doc 12   Filed 02/12/20   Page 30 of 31
Case 6:20-bk-00013-KJ   Doc 12   Filed 02/12/20   Page 31 of 31
